DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a plethysmograph, classified in A61B 5/0295.
II. Claim 13-18, drawn to a different plethysmograph, classified in A61B 5/0295.
III. Claim 19-20, drawn to a whole-body plethysmograph, classified in A61B 5/0806.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Group I requires that the test chamber comprise an inner surface and an outer surface. It also requires the optical filter to have a tinted film that at least partially covers at least one of the inner surface and outer surface. The test chamber is made from a colored (orange) substantially transparent material by coloring oil or a coloring paint. The test pneumotach also has a test resistive screen and a resistive plate.  Group II can be a device that does not incorporate those elements. Group I also transmits wavelengths from 560nm to 750nm and blocks from 380nm to 560nm. Group II transmits wavelengths in the red, orange and yellow portions (specs define it as 570nm to 750nm) and blocks green, blue and/or violet (specs define it as 380nm and 570nm). Furthermore, the inventions as claimed 
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Group I requires the optical filter transmit and block at least 15% light in their respective wavelength ranges. Group III only requires the optical filter transmit and block partially so it could be less than 15%. Group I requires that the test chamber comprise an inner surface and an outer surface. It also requires the optical filter to have a tinted film that at least partially covers at least one of the inner surface and outer surface. The test chamber is made from a colored (orange) substantially transparent material by coloring oil or a coloring paint. Group III requires the test airflow surface and the reference airflow surface to have a geometric center. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Group II transmits wavelengths in the red, orange and yellow portions (specs define it as 570nm to 750nm) and blocks green, blue and/or violet (specs define it as 380nm and 570nm). Group III transmits wavelengths from 560nm to 750nm and blocks from 380nm to 560nm. Group II requires the optical filter transmit and block at least 15% light in their respective wavelength ranges. Group III only requires the optical filter transmit and block partially so it could be less than 15%. Group III requires the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least A61B 5/0295, along with a unique text search.
Group II would also require a search in at least A61B 5/0295, but would have a unique text search.
Group III would require a search in at least A61B 5/0806, along with a unique text search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/David J. McCrosky/Primary Examiner, Art Unit 3791